DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ferris et al. (6,385,986).
Regarding claim 1, Ferris discloses an apparatus, comprising: 
a conduit assembly (10) being configured to be selectively connectable to a service port (18) of an air conditioning unit (16), in which the conduit assembly (10) is configured to be utilized with a refrigerant-service device (14a; see figures 5-6); and 
an actuator assembly (40a; see figure 6) being configured to selectively urge disconnection of the conduit assembly (10) from the service port (18) of the air conditioning unit (16) in such a way that activation of the actuator assembly (40a), in use, reduces, at least in part, an amount of inadvertent departure of a refrigerant flow from the conduit assembly (10) and the service port (18) while the actuator assembly (40a), in use, disconnects the conduit assembly (10) from the service port (18; see figures 1 and 5-6).

Claim(s) 1-8, 10-14 and 16-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Carter et al. (6,880,587).
Regarding claim 1, Carter discloses an apparatus, comprising: 
a conduit assembly (26) being configured to be selectively connectable to a service port (14) of an air conditioning unit (an automotive air conditioning system), in which the conduit assembly (26) is configured to be utilized with a refrigerant-service device (12; see figure 2); and 
an actuator assembly (144) being configured to selectively urge disconnection of the conduit assembly (26) from the service port (14) of the air conditioning unit in such a way that activation of the actuator assembly (144), in use, reduces, at least in part, an amount of inadvertent departure of a refrigerant flow from the conduit assembly (26) and the service port (14) while the actuator assembly (26), in use, disconnects the conduit assembly (26) from the service port (14; see figures 1-3 and 5-6).
Regarding claim 3, Carter discloses the apparatus further comprising: 
a first connector (40) being configured to be mountable to the conduit assembly (26; see figure 1); and 
the first connector (40) being configured to be selectively fluidly connectable to, and also being configured to be disconnected from, the service port (14) of the air conditioning unit (see figure 1-3); and 
a first valve device (180) securely positioned in the conduit assembly (26; see figure 1-3); and 
wherein the first valve device (180) is configured to be in fluid communication with the interior of the conduit assembly (26; see figures 1-3); and 

Regarding claim 4, Carter discloses an apparatus, comprising: 
a conduit assembly (26) having a conduit channel (26), and the conduit assembly (26) being configured to be selectively connectable to, and also being configured to be selectively disconnected from, a service port (14) of an air conditioning unit (an automotive air conditioning system), in which the conduit assembly (26) is configured to be utilized with a refrigerant-service device (12; see figure 1); and 
the conduit channel (26) of the conduit assembly being configured to fluidly receive a refrigerant flow from the service port (14) of the air conditioning unit once the conduit assembly (26), in use, is selectively connected to the service port (14) of the air conditioning unit (see figures 1-3); and 
an actuator assembly (24) being configured to cooperate with the conduit assembly (26), and the actuator assembly (24) also being configured to be selectively activated and selectively deactivated (see figures 5-6); and 
the actuator assembly (24) also being configured to, in response to activation of the actuator assembly (24), selectively urge disconnection of the conduit assembly (26) from the service port (14) of the air conditioning unit after the conduit assembly (26), in use, is selectively connected to the service port (14), in such a way that activation of the actuator assembly (24), in use, urges physical disconnection of the conduit assembly (26) from the service port (14), and reduces, at least in part, an amount of inadvertent departure of the refrigerant flow from the conduit assembly (26) and the service port 
Regarding claim 5, Carter discloses the actuator assembly (24) is positioned in a spaced-apart relationship from a disconnection location in which the conduit assembly (26) and the service port (14) become disconnected by the actuator assembly (24; see figures 1-3).
Regarding claim 6, Carter discloses the actuator assembly (24) is also configured to selectively connect the conduit assembly (26) to the service port (14) of the air conditioning unit in such a way that the actuator assembly (24), in use, selectively permits fluid communication of the refrigerant flow from the service port (14) of the air conditioning unit to the interior of the conduit assembly (26; see figures 1-3 and 5-6).
Regarding claim 7, Carter discloses the actuator assembly (24) is also configured to selectively prevent fluid movement, of the refrigerant flow from the service port (14) of the air conditioning unit to the interior of the conduit assembly (26) after the conduit assembly (26), in use, is selectively connected to the service port (14; the check valve 180 of the actuator 24 prevent the backward flow of the refrigerant).
Regarding claim 8, Carter discloses the actuator assembly (24) is also configured to selectively urge fluid movement of the refrigerant flow from the service port (14) of the air conditioning unit to the interior of the conduit assembly (26) once the conduit assembly (26), in use, is selectively connected to the service port (14; the container is capable of collecting refrigerant from the air condition system; see figure 1).
Regarding claim 10, Carter discloses an apparatus, comprising: 

a first connector (40) being configured to be mountable to the first end portion (38) of the conduit assembly (26), and the first connector (40) being configured to be selectively fluidly connectable to, and also being configured to be disconnected from, a service port (14) of an air conditioning unit (an automotive air conditioning system; see figures 1 and 3); and 
a first valve device (180) being securely positioned at the first end portion (38) of the conduit assembly (26; see figure 4); and 
the first valve device (180) being configured to be in fluid communication with the interior of the conduit assembly (26) once the first valve device (180), in use, is securely positioned at the first end portion (38) of the conduit assembly (26; see figure 4); and 
the first valve device (180) being configured to selectively permit fluid communication of the refrigerant flow between an interior of the conduit assembly (26) and the service port (14) of the air conditioning unit (see figures 1 and 4) once the first valve device (180), in use, is securely positioned at the first end portion of the conduit assembly (26), and once the conduit assembly (26) is fluidly connected to the service port (14) of the air conditioning unit (52; see figures 1 and 4); and 
an actuator assembly (144) being coupled to the first connector (40); and 
the actuator assembly (144) also being configured to selectively urge disconnection of the conduit assembly (26) from the service port (14) of the air 
Regarding claim 11, Carter discloses the actuator assembly (144) is positioned in a spaced-apart relationship from a disconnection location in which the conduit assembly (26) and the service port (14) become disconnected by the actuator assembly (144; see figure 3).
Regarding claim 12, Carter discloses the actuator assembly (144) is also configured to selectively urge actuation of the first connector (40) between a flow state and a no-flow state once the actuator assembly (144), in use, is coupled to the first connector (40), and once the conduit assembly (26) is fluidly connected to the service port (14) of the air conditioning unit (see figures 2-3 and 5-6).
Regarding claim 13, Carter discloses in a flow state, the first valve device (180), in use, selectively permits fluid communication of the refrigerant flow between the interior of the conduit assembly (26) and the service port (14) of the air conditioning unit once the first connector (40), in use, is fluidly connected to the service port (14; see figure 3 and 5-6).
Regarding claim 14, Carter discloses in a no-flow state, the first valve device (180), in use, selectively prevents fluid communication of the refrigerant flow between 
Regarding claim 16, Carter discloses the conduit assembly (26) also has a second end portion (36) spaced apart from the first end portion (24; see figure 1).
Regarding claim 17, Carter discloses the apparatus further comprises: a second connector (22) being configured to be mountable to the second end portion (36) of the conduit assembly (26; see figure 1).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 9, 15 and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Carter in view of Cannan (2005/0061014).
Regarding claim 2, Carter discloses the apparatus further comprises: 
a first connector (40) being configured to be mountable to the conduit assembly (26); and 
the first connector (40) also being configured to be selectively fluidly connectable to, and also being configured to be disconnected from, the service port (14) of the air conditioning unit (see figures 1 and 3); and 

the second connector (22) also being configured to be selectively fluidly connectable to, and to be disconnected from, the refrigerant-service device (12; see figure 1).
However, Carter fails to explicitly disclose the second connector connectable to a hose assembly of the refrigerant-service device
Cannan teaches a refrigerant-service device (20) which includes a hose assembly (72, 74 and 76; see figure 3). Wherein a second connector (31) connects to the hose assembly (72, 74 and 76; see figure 3).
It would have been obvious to one having ordinary skill in the art at the time before the effective filing date of the claim invention to have modified the apparatus of Carter to incorporate the claimed hose assembly and connection figuration as taught by Cannan in order to ensure the withdrawal of the fluid within the container.
Regarding claim 9, Carter discloses the apparatus further comprises: a second connector (22) being configured to be mountable to the conduit assembly (26), and the second connector (22) being configured to be selectively fluidly connectable to, and to be disconnected from, the refrigerant-service device (12; see figure 1); and 
a first valve device (180) being securely positioned in the conduit assembly (26); and wherein the first valve device (180) is configured to be in fluid communication with the interior of the conduit assembly (26) once the first valve device (180), in use, is securely positioned in the conduit assembly (26; see figures 1-3 and 5-6); and 

However, Carter fails to explicitly disclose the second connector connectable to a hose assembly of the refrigerant-service device
Cannan teaches a refrigerant-service device (20) which includes a hose assembly (72, 74 and 76; see figure 3). Wherein a second connector (31) connects to the hose assembly (72, 74 and 76; see figure 3).
It would have been obvious to one having ordinary skill in the art at the time before the effective filing date of the claim invention to have modified the apparatus of Carter to incorporate the claimed hose assembly and connection figuration as taught by Cannan in order to ensure the withdrawal of the fluid within the container.
Regarding claim 15, Carter discloses the conduit assembly (26) also has a second end portion (22) spaced apart from the first end portion (24; see figure 1); and the second end portion (22) of the conduit assembly (26; see figure 1).
However, Carter fails to explicitly disclose the second end portion (22) includes a hose assembly of the refrigerant-service device.
Cannan teaches a second end portion (32) which includes a hose assembly (38) of the conduit assembly (60; see figure 3).
It would have been obvious to one having ordinary skill in the art at the time before the effective filing date of the claim invention to have modified the apparatus of Carter to incorporate the claimed hose assembly and connection figuration as taught by Cannan in order to ensure the withdrawal of the fluid within the container.
Regarding claim 18, Carter discloses the second connector (22) also being configured to be selectively fluidly connectable to, and to be disconnected from, the refrigerant-service device (12; see figure 1).
However, Carter fails to explicitly disclose the second connector connectable to a hose assembly of the refrigerant-service device.
Cannan teaches a refrigerant-service device (20) which includes a hose assembly (72, 74 and 76; see figure 3). Wherein a second connector (31) connects to the hose assembly (72, 74 and 76; see figure 3).
It would have been obvious to one having ordinary skill in the art at the time before the effective filing date of the claim invention to have modified the apparatus of Carter to incorporate the claimed hose assembly and connection figuration as taught by Cannan in order to ensure the withdrawal of the fluid within the container.
Regarding claim 19, Carter as modified discloses apparatus further comprises: a second valve device (28) configured to be in fluid communication with the interior of the conduit assembly (26) once the second valve device (28), in use, is securely positioned at the second end portion (36) of the conduit assembly (26; see figure 1).
Regarding claim 20, Carter as modified discloses the second valve device (28) is also configured to selectively permit fluid communication of the refrigerant flow between the interior of the conduit assembly (26) and the hose assembly (20, Ferris) of the refrigerant-service device (12, Carter) once the second connector (22) is fluidly connected to the hose assembly (20, Ferris) of the refrigerant-service device (12, Carter; see figure 1 of Ferris and figure 1 of Carter).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KUN KAI MA whose telephone number is (571)270-3530.  The examiner can normally be reached on Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 571-270-7740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KUN KAI MA/Primary Examiner, Art Unit 3763